DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is a First Office Action Non-Final Rejection on the merits. 
Claim(s) 1-2, and 5-15 is/are currently pending and considered below.

Claim Objections
Claim(s) 5 is/are objected to because of the following informalities:
claim 5, limitation “met with the series of operations is the series of operations that is” seems to contain typographical error (Examiner interprets this as “met with the series of operations that is”).
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-7, 9-10, and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okudo (WO 2012/043287).
Regarding claim 1, Okubo discloses a drilling tool (1) comprising:
a drive source (motor 21) for generating a drive force (force generated thereof);
a bit attachment portion (15) to which an end bit (2) is attachable;
a power transmission portion configured to apply a motive force the end bit attached to the bit attachment portion by receiving the drive force (transmission portion provided between motor 21 and the bit attachment portion 15 inside the gear housing 60);
an operation portion (13) switchable between an ON-state and an OFF-state by a manual operation, the operation portion being configured to receive a setting operation, the setting operation being an operation for setting a stop condition to stop the drive source (pressing for ON-state and releasing for OFF-state, para 16); and
a controller (at least Fig. 4 including microcomputer 110) configured to perform: 
a setting process to set the stop condition based on the setting operation received by the operation portion (see 117/113 in Fig. 4);
a driving start process to start driving of the drive source (13/111/112 in Fig. 4);
a driving stop process to stop driving of the drive source (13/111/112 in Fig. 4); and
an acquiring process to acquire stop condition information based on the setting operation (operator setting the setting value Ld of the drilling depth by using UP/DOWN buttons 117A/B; see para 41), 
wherein the setting operation is a series of operations from a first switching operation to a second switching operation that meets a setting operation condition, wherein the controller performs the driving start process in response to the first switching operation, the first switching operation being an operation to switch the operation portion from the OFF-state to the ON-state (based on pressing and releasing of the switch 13, para. 16), 
wherein the controller performs the driving stop process in response to the second switching operation, the second switching operation being an operation to switch the operation portion from the ON-state to the OFF-state (based on distance sensor 14), 
wherein, in the setting process, the controller sets the stop condition using the stop condition information acquired in the acquiring process, and wherein, in a state where the stop condition is set, even when the operation portion is in the ON-state, the controller performs the driving stop process in response to the stop condition being met while the drive source is being driven (see flowchart shown in Fig. 9, wherein the drilling stops when the distance condition – the stop condition – is met).

Regarding claim 2, Okubo discloses the drilling tool according to claim 1, wherein the controller is provided with a plurality of modes as a control mode for controlling the drive source, the plurality of modes including at least a first mode and a second mode, wherein the controller is configured to further perform a mode setting process to selectively set one of the plurality of modes as the control mode, wherein, under the first mode, the controller performs the setting process in response to the setting operation being received by the operation portion, and wherein, under the second mode, the controller does not perform the setting process (See para. 38 – first mode is equivalent to having the depth-control function ON, and the second mode is equivalent to having the depth-control function OFF).

Regarding claim 5, Okubo discloses the drilling tool according to claim 2, wherein the setting operation condition is met with the series of operations is the series of operations that is performed first in the first mode (See Fig. 9).

Regarding claim 6, Okubo discloses the drilling tool according to claim 1, wherein, in the acquiring process, the controller acquires a setting operation interval as the stop condition information, the setting operation interval being a time interval from the first switching operation to the second switching operation that are performed in the setting operation, and wherein, in the setting process, the controller sets the stop condition to a condition that the setting operation interval elapses from the first switching operation (operator setting the setting value Ld of the drilling depth by using UP/DOWN buttons 117A/B; see para 41).

Regarding claim 7, Okubo discloses the drilling tool according to claim 1, wherein the setting operation condition is met when a time interval from the first switching operation to the second switching operation in the series of operations is greater than a lower limit interval (see para. 41).
Regarding claim 9, Okubo discloses the drilling tool according to claim 1, wherein the setting operation condition is met when an operation amount of the operation portion becomes greater than or equal to an operation amount threshold during the series of operations, wherein, in the acquiring process, the controller acquires a second setting operation interval as the stop condition information, the second setting operation interval being a time interval from a timing at which the operation amount becomes greater than or equal to the operation amount threshold in the setting operation to the second switching operation in the setting operation, and wherein, in the setting process, the controller sets the stop condition to a condition that the second setting operation interval elapses from a timing at which the operation amount becomes greater than or equal to the operation amount threshold (when operation amount, L0-L1 or the depth drilled, is greater than or equal to the threshold, Ld, the motor brake operation occurs and the drilling stops – see Fig. 8).

Regarding claim 10, Okubo discloses the drilling tool according to claim 2, wherein the controller is configured to further perform a speed setting process to selectively set one of a plurality of speeds as a drive speed of the drive source (based on how much the trigger 13 is pressed; see para. 16).

Regarding claim 12, Okubo discloses the drilling tool according to claim 10, further comprising a selector switch (23, Fig. 3) operable by a manual operation for changing the drive speed and the control mode, wherein, in response to a short push operation being received by the selector switch, the controller performs a speed changing process to switch the drive speed among the plurality of speeds and to set a speed of a switching destination as the drive speed, and wherein, in response to a long push operation being received by the selector switch, the controller performs the mode setting process to switch the control mode among the plurality of modes and to set a mode of a switching destination as the control mode (operator setting the setting value Ld of the drilling depth by using UP/DOWN buttons 117A/B; see para 41).

Regarding claim 13, Okubo discloses the drilling tool according to claim 2, further comprising an indicator portion configured to indicate the mode set as the control mode (23A, Fig. 3).

Regarding claim 14, Okubo discloses the drilling tool according to claim 2, further comprising:
a nonvolatile storage medium for storing the mode set as the control mode in the mode setting process (storage device 120, para 35 and Fig. 4); and
a power supply circuit configured to perform power supply to the controller, wherein the controller starts up when the power supply from the power supply circuit is started and shuts down when the power supply from the power supply circuit is interrupted, and wherein, in response to the power supply being resumed after the power supply is interrupted, the controller performs the mode setting process to set the control mode to the mode stored as the control mode in the nonvolatile storage medium (Examiner uses official notice that, while Okubo does not explicitly disclose providing a power supply circuit configured to perform power supply to the controller, it is necessary to allow the microcomputer 110 to operate along with the depth control 23).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okubo in view of Wuersch (US 2007/0035311 A1).
Regarding claim 8, Okubo discloses the drilling tool according to claim 1
Okubo does not explicitly disclose that a current detecting portion for detecting electric current flowing to the drive source, wherein the setting operation condition is met when the electric current reaches an electric current threshold during the series of operations, wherein, in the acquiring process, the controller acquires a second setting operation interval as the stop condition information, the second setting operation interval being a time interval from a timing at which the electric current reaches the electric current threshold in the setting operation to the second switching operation in the setting operation, and wherein, in the setting process, the controller sets the stop condition to a condition that the second setting operation interval elapses from a timing at which the electric current reaches the electric current threshold after the first switching operation.
However, Wuersch teaches that it is old and well known in the relevant drilling tool art that “it is possible to measure the penetration depth of working tools without parallax with the transducer and the signal processor based on a high-frequency electromagnetic wave propagating directly along the working tool. It will be attempted in the following to illustrate this with reference to some physical principles.” (para. 10)
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the drilling tool, as disclosed by Okubo, so that the depth threshold can be set via the high-frequency electromagnetic wave which is proportional to the electric current, as taught by Wuersch, with the motivation to provide reliable depth limit each time using the electromagnetic wave.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okubo in view of Ito (US 2013/0062086 A1).
Regarding claim 11, Okubo discloses the drilling tool according to claim 10, wherein the controller is configured to further perform: 
a set speed drive control to drive the drive source at a speed set in the speed setting process (based on how much the trigger 13 is pressed; see para. 16).
Okubo does not explicitly disclose a soft start control to increase the drive speed of the drive source up to a speed set in the speed setting process over a prescribed period of time from a start timing of driving of the drive source and to drive the drive source at the set speed after the drive speed reaches the set speed.
However, Ito teaches that it is old and well known in the relevant drilling tool art a soft start control to increase the drive speed of the drive source up to a speed set in the speed setting process over a prescribed period of time from a start timing of driving of the drive source and to drive the drive source at the set speed after the drive speed reaches the set speed (“As shown in FIGS. 6 and 7, the control unit 7 shifts to the soft start operation after completing the prestart operation, and shifts to normal control after completing the soft start operation.” para. 80).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the drilling tool, as disclosed by Okubo, to provide a soft start control, as taught by Ito, because “soft start operation is a control process for gradually increasing the duty cycle of the PWM signal to a target value at a fixed rate of increase in order to prevent the generation of an excessive starting current when the motor 3 is actuated.” (para. 80).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okubo in view of Furusawa (US 2016/0136801).
Regarding claim 15, Okubo discloses the drilling tool according to claim 1, wherein the power transmission portion is configured to apply, to the end bit attached to the bit attachment portion, a striking force and a rotational force as the motive force, and wherein the drilling tool further comprises a switching portion for switching a power transmission state of the power transmission portion (clutch 76, para. 36) among: 
a rotational force transmission state in which the power transmission portion is capable of applying only the rotational force to the end bit attached to the bit attachment portion (drill mode, para. 37); and
a rotational striking force transmission state in which the power transmission portion is capable of applying both the rotational force and the striking force to the end bit attached to the bit attachment portion (hammer drill mode, para. 36).
Okubo does not explicitly disclose that the drilling tool can be switched into a striking force transmission state in which the power transmission portion is capable of applying only the striking force to the end bit attached to the bit attachment portion. 
However, Furusawa teaches that it is old and well known in the relevant drilling tool art that the drilling tool is switched into a striking force transmission state in which the power transmission portion is capable of applying only the striking force to the end bit attached to the bit attachment portion (“The drive mode of the hammer drill 100 can be switched between a hammer drill mode, a drill mode and a hammer mode”, hammer mode equivalent to the striking force transmission state; see para. 41)
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the drilling tool, as disclosed by Okubo, to be switchable among a rotational force transmission state, a striking force transmission state, and a rotational striking force transmission state, as taught by Furusawa, with the motivation to allow operator to utilize the striking force transmission state along with the two other states.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892 Notice of References Cited).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Himchan Song whose telephone number is (571)272-4142. The examiner can normally be reached M-Th 9:00 a.m. - 4:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIMCHAN SONG/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731